Citation Nr: 1029959	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  08-01 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left eye blindness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service with the United States Army 
from October 1965 to August 1966.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

A hearing was held before the undersigned Acting Veterans Law 
Judge at the RO in June 2010.  A transcript of that hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  Left eye blindness preexisted service.

2.  There was an increase in the severity of the preexisting left 
eye blindness during service. 

3.  The evidence does not clearly and unmistakably demonstrate 
that the increase in severity of the Veteran's blindness was due 
to natural progression of the disease.


CONCLUSION OF LAW

The preexisting left eye blindness was aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1153, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In 
this case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.  

The Veteran is seeking service connection for left eye blindness.  
Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).   Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where clear 
and unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  38 
U.S.C.A. 
§ 1111.

A preexisting disease will be presumed to have been aggravated by 
military service when there is an increase in disability during 
such service, unless there is a specific finding that the 
increase is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In deciding an 
aggravation claim, the Board must determine, after having found 
the presence of a preexisting condition, whether there has been 
any measurable worsening of the disability during service and 
whether such worsening constitutes an increase in disability.  
See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet.App. 155, 163 (1993).  If the presumption of 
aggravation under § 1153 arises, clear and unmistakable evidence 
(obvious or manifest) is required to rebut this presumption.  See 
38 C.F.R. § 3.306(b).

The Veteran's service treatment records have been reviewed.  
Although an August 1965 entrance examination report noted 20/20 
left eye vision, a contemporaneous medical history showed that 
the Veteran reported he was blind in the left eye.  The physician 
noted that the Veteran had been hit in the left eye with a stick.  
There was nothing in service until February 1966 when the Veteran 
reported complaining of night vision problems.  An old injury to 
the left eye was noted and it was observed that the Veteran had 
no vision in that eye.  

In May 1966, the Veteran reported with eye trouble.  He again 
stated that he had been blind in his left eye for six years and 
had bad night vision.  The examiner noted 20/20 vision on 
induction physical.  The diagnosis was totally blind in left eye.  
He had a corneal scar and complete opacification of lens.  He was 
referred to ophthalmology as emergency.  At the ophthalmology 
clinic, it was noted that the Veteran denied having light 
perception.  The Veteran again reported that he was hit in the 
left eye six years prior and had not been able to see out of his 
eye since this incident.  On examination, the Veteran had light 
perception, but not projection.  It was noted that the 20/20 
vision on induction physical was obviously erroneous.  Eye 
profile was changed to permanent.  In May 1966, he was given a 
limited duty profile.  Follow up treatment records showed that 
the doctor was working on getting the Veteran out of service.  In 
July 1966, the Veteran complained of tired eyes.  

In June 1966, the Veteran underwent a Medical Board examination 
and it was determined that he was unfit for duty due to blindness 
in left eye, which was determined to exist prior to service.  The 
Medical Board recommended that the Veteran be separated from 
military service.  The Veteran was medically discharged the 
following month. 

In a June 2006 statement, the Veteran indicated that he had not 
received any further medical treatment for his eye after active 
duty because he was totally blind so no treatment was necessary.  
However, private treatment records from Baylor Health Center 
noted in November 1995 at the Veteran's initial visit that he had 
traumatic blindness, right eye.  This notation appears to have 
been a mistake as the examiner was most likely referring to the 
left eye.  Nevertheless, nothing in these records link any left 
eye disability to service.  

Subsequent VA treatment records showed that the Veteran was 
referred for diabetic retinopathy screening.  It was again noted 
that the Veteran was hit with a stick in childhood resulting in 
left eye vision loss. 

At the June 2010 Board hearing, the Veteran testified that he had 
left eye blindness when he entered service.  He indicated that he 
was not wearing glasses when he entered service, but had blurred 
vision and he mostly just saw shadows.  He then stated that his 
left eye started bothering him more in service and became worse.  
He also indicated that at the time of his discharge, he was told 
that he would be eligible for benefits when he turned 35.     

The Board notes that left eye blindness was reported on the 
medical history at the entrance examination.  Thus, the 
presumption of soundness does not attach as the entrance 
documents clearly showed that the Veteran had left eye blindness 
prior to his entrance into service.  However, the Veteran's 
statements and service treatment records showed an increase in 
problems with the left eye beginning in February 1966, almost 
four months after his entrance into service.  He is competent to 
report worsening symptoms where such are experienced through his 
five senses.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).   The Board therefore finds that there was an increase in 
the preexisting left eye disability during service.  Hence, a 
presumption of aggravation arises, and the Board must consider 
whether there is clear and unmistakable evidence to rebut the 
presumption that the Veteran's left eye blindness was aggravated 
by service.  

Based on the medical evidence of record, the Board is unable to 
find that there is clear and unmistakable evidence that there was 
no increase in severity during service.  Service treatment 
records showed continuing problems with his left eye.  Further, 
the Veteran reported a worsening of symptoms during service, and 
a medical board found him unfit for duty after a prior doctor had 
certified him fit.  The sole evidence that the condition did not 
worsen is the statement by the medical board (and the examining 
doctor) that the condition preexisted service, coupled with the 
assumption that "blindness" can get no worse; you can see or 
not.  This evidence does not rise to the level of clear and 
unmistakable, as it fails to rebut the Veteran's competent 
reports of worsened symptoms.  Thus, the Veteran's left eye 
blindness was presumptively aggravated during his active duty 
service because there was an increase in severity and no clear 
and unmistakable evidence that this increase was due to the 
natural progression of the disability.  Service connection is 
therefore warranted on the basis of aggravation.


ORDER

Service connection for left eye blindness is granted.  




____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


